ORDER
The Disciplinary Review Board on March 17, 1998, having filed with the Court its decision concluding that ANTHONY F. SARSANO of UNION CITY, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ANTHONY F. SARSANO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.